          Case 1:20-cr-00082-SPW Document 42 Filed 01/25/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR20-82-BLG-SPW

                         Plaintiff,
                                              PRELIMINARY ORDER OF
           vs.                                 FORFEITURE


FOSTER JOHN MICHAEL WITZEL,

                         Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

      And whereas, on September 1, 2020, the defendant entered a plea of guilty

to the indictment, which charged him with felon in possession of a firearm and

possession of a destructive device;

      And whereas, the indictment contained a forfeiture allegation that stated that

as a result ofthe offenses charged in the indictment, the defendant shall forfeit the

following property:

      •      Two improvised grenades; and
Case 1:20-cr-00082-SPW Document 42 Filed 01/25/21 Page 2 of 3
Case 1:20-cr-00082-SPW Document 42 Filed 01/25/21 Page 3 of 3
